NUMBER 13-18-00384-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG



LANCE TAYLOR,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 28th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on counsel's failure to file the appellate brief by May

21, 2021, as ordered by this Court. Appellant’s current counsel was granted three

extensions, and prior to the Honorable M. Michael Meyers’ appointment, the Court had
granted four other extensions of time to file appellant’s brief. On May 12, 2021, this court

ordered the Honorable M. Michael Meyer to file the appellate brief with this court on or

before 5:00 p.m. on May 20, 2021, or to show cause why he should not be found in

contempt. The clerk of court spoke with M. Michael Meyer at 4:00 p.m. on the same day

and he indicated he would not be filing the brief as ordered. To date, the brief has not

been filed.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall immediately set the matter for a hearing to

determine the following: (1) whether appellant desires to prosecute this appeal; (2) why

appellant's counsel has failed to file a brief and whether counsel has effectively

abandoned the appeal; (3) whether appellant has been denied effective assistance of

counsel; (4) whether appellant's counsel should be removed; and (5) whether appellant

is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of



                                             2
any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of twenty days from the date of this order.

       Accordingly, the show cause hearing ordered for Monday, May 24, 2021, is held

in abeyance and may be set at a future date.

       It is so ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
24th day of May, 2021.




                                             3